Concurring Opinion by
Judge Kramer:
I note my concurrence in the result of the opinion of the majority. However, I would also like to note that with regard to any specific issue raised by any of these property owners (of what are now nonconforming uses) who desire to expand their nonconforming use within the meaning of the ruling of the Pennsylvania Supreme Court in the case of Silver v. Philadelphia Zoning Board of Adjustment, 435 Pa. 99, 255 A. 2d 506 (1969), I would hold that such an expansion issue does not come within the purview of the majority’s *142opinion. If any of the present owners of what are now nonconforming uses in what is known as the “Vernon Road Triangle” in the future present an issue concerning the use of their property to some other commercial use, I would reserve those issues to be ruled, upon under the facts presented to the court rather than to preclude such determination by the holding of the majority in this case.